ORDER
This case came before a hearing panel of this court for oral argument December 19, 1995, pursuant to an order that had directed both parties to appear in order to show cause why the issues raised by this appeal should not be summarily decided. The defendant, administratrix appeals from a summary judgment entered in the Superior Court in favor of the plaintiffs, who are the holders of a promissory note executed by a corporation, Highland Orchards, Inc. of which the defendant’s decedent was a shareholder. The liability of the corporation had been reduced to judgment in the sum of $32,678.00. The trial justice entered summary judgment for the plaintiffs against the estate of Loretta DiLuglio pursuant to G.L.1956 § 9-26-26. Essentially the motion justice made a finding that the documentary evidence established that the decedent had in her possession funds of the corporation, which had been dissolved, sufficient to pay the corporate debt owed to the plaintiffs.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that a factual issue was presented concerning whether the decedent had in her possession at the time of service of process corporate funds sufficient to pay the corporate indebtedness in whole or in part. Consequently, this case may be summarily decided at this time.
The defendant administratrix’s appeal is sustained. The summary judgment is vacated, the case may be remanded to the Superi- or Court for further proceedings to determine the question of fact that has been raised.
BOURCIER, J., did not participate.